Bubar v Brodman (2020 NY Slip Op 00808)





Bubar v Brodman


2020 NY Slip Op 00808


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (883/19) CA 18-01787.

[*1]DONNA M. BUBAR, INDIVIDUALLY, AND AS EXECUTRIX OF THE ESTATE OF RAYMOND BUBAR, DECEASED, PLAINTIFF-RESPONDENT,
v RICHARD BRODMAN, M.D., BUFFALO CARDIOTHORACIC SURGICAL, PLLC, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (APPEAL NO. 3.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.